 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    TIMOTHY P. FRANKLIN,                               No. 2:19-cv-02427 JAM GGH P
12                       Petitioner,
13            v.                                         ORDER
14    R. FISHER, JR., Warden,
15                       Respondent.
16

17           Petitioner, a state prisoner proceeding pro se, has requested that this action be dismissed.

18   ECF No. 6. Pursuant to Rule 41(a) of the Federal Rules of Civil Procedure, petitioner’s request

19   shall be honored.

20           Accordingly, IT IS HEREBY ORDERED that this action is dismissed without prejudice.

21   Fed. R. Civ. P. 41(a); see also Rule 12, Rules Governing Habeas Corpus Cases Under Section

22   2254.

23   Dated: January 24, 2020
                                                 /s/ Gregory G. Hollows
24                                       UNITED STATES MAGISTRATE JUDGE
25

26

27

28
